                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DENISE GONZALEZ,

             Plaintiff,

v.                                                          CV No. 18-858 WJ/CG

MRC GLOBAL, INC.,

             Defendant.

        AMENDED ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on a Rule 16 initial scheduling conference,

and having conferred with counsel about a mutually-convenient date, time, and location,

IT IS HEREBY ORDERED that a status conference will be held by telephone on

Monday, December 17, 2018, at 2:30 p.m.

      Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the prompts,

and enter access code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
